DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,249,776. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 1-12
Claims 1-12, ‘776 patent
1. A computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer program product comprising:
1. A computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system assigned for usage by the guest operating system, the computer program product comprising:
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device from a bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors assigned for usage by the guest operating system as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table stored in a memory operationally connected with the bus attachment device, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
checking, by the bus attachment device using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
translating, by the bus attachment device, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
forwarding, by the bus attachment device, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
2. The computer program product of claim 1, wherein the running indicator is implemented as a single bit.
2. The computer program product of claim 1, wherein the running indicator being implemented as a single bit.
3. The computer program product of claim 1, wherein the interrupt signal is received in a form of a message signaled interrupt comprising the interrupt target ID of the target processor.
3. The computer program product of claim 1, wherein the interrupt signal is received in a form of a message signaled interrupt comprising the interrupt target ID of the target processor.
4. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
4. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the bus attachment device uses the first copy of the interrupt table entry for the translating of the interrupt target ID to the logical processor ID of the target processor.
5. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
5. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, by the bus attachment device using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking by the bus attachment device the interrupt signal from being forwarded to the target processor for handling.
6. The computer program product of claim 5, wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
6. The computer program product of claim 5, wherein the method further comprises forwarding, by the bus attachment device, the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
7. The computer program product of claim 5, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
7. The computer program product of claim 5, wherein the method further comprises: checking, by an interrupt handler of the guest operating system, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, by the guest operating system based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
8. The computer program product of claim 7, wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
8. The computer program product of claim 7, wherein the method further comprises changing, based on the target processor being unblocked, by the bus attachment device the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
9. The computer program product of claim 8, wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change.
9. The computer program product of claim 8, wherein the method further comprises: retrieving, by the bus attachment device after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry by the bus attachment device to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, a successful exclusion of the predefined type of change being required for the forwarding of the interrupt signal to the target processor for handling.
10. The computer program product of claim 9, wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
10. The computer program product of claim 9, wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 9, wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 9, wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
12. The computer program product of claim 1, wherein the method further comprises retrieving a copy of a device table entry from a device table stored in memory, the device table entry comprising a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
12. The computer program product of claim 1, wherein the method further comprises retrieving, by the bus attachment device, a copy of a device table entry from a device table stored in the memory, the device table entry comprising a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding by the bus attachment device the interrupt signal for handling to the plurality of processors using broadcasting.


Both the current claim 1 and claim 1 of the ‘776 patent disclose a computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Claim 1 of the ‘776 patent has further disclosures, such as the processors of the computer system assigned for usage by the guest operating system, the receiving, retrieving, checking, translating, and forwarding steps performed by a bus attachment device, the receiving step device from a bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, and the interrupt table stored in a memory operationally connected with the bus attachment device. Since these disclosures are not included in the current claim 1, the current claim 1 is broader than claim 1 of the ‘776 patent. Therefore, claim 1 is rejected under non-statutory double patenting as being anticipated by claim 1 of the ‘776 patent.
Both the current claim 2 and claim 2 of the ‘776 patent disclose wherein the running indicator is implemented as a single bit. Claim 2 is rejected under non-statutory double patenting as being anticipated by claim 2 of the ‘776 patent, since both claims incorporate by reference their respective antecedent claims.
Both the current claim 3 and claim 3 of the ‘776 patent disclose wherein the interrupt signal is received in a form of a message signaled interrupt comprising the interrupt target ID of the target processor. Claim 3 is rejected under non-statutory double patenting as being anticipated by claim 3 of the ‘776 patent, since both claims incorporate by reference their respective antecedent claims.
Both the current claim 4 and claim 4 of the ‘776 patent disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry. Claim 4 is rejected under non-statutory double patenting as being anticipated by claim 4 of the ‘776 patent, since both claims incorporate by reference their respective antecedent claims.
Both the current claim 5 and claim 5 of the ‘776 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
Claim 5 of the ‘776 patent further discloses checking, by the bus attachment device using the interrupt blocking indicator, and blocking by the bus attachment device the interrupt signal. Ultimately, claim 5 of the ‘776 patent anticipates the current claim 5. Therefore, claim 5 is rejected under non-statutory double patenting as being anticipated by claim 5 of the ‘776 patent.
Both the current claim 6 and claim 6 of the ‘776 patent disclose wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
Claim 6 of the ‘776 patent further discloses forwarding, by the bus attachment device, the interrupt signal. Ultimately, claim 6 of the ‘776 patent anticipates the current claim 6. Therefore, claim 6 is rejected under non-statutory double patenting as being anticipated by claim 6 of the ‘776 patent.
Both the current claim 7 and claim 7 of the ‘776 patent disclose wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
Claim 7 of the ‘776 patent further discloses checking, by an interrupt handler of the guest operating system, and changing, by the guest operating system based on no interrupts addressed to the target processor being pending for handling by the target processor. Ultimately, claim 7 of the ‘776 patent anticipates the current claim 7. Therefore, claim 7 is rejected under non-statutory double patenting as being anticipated by claim 7 of the ‘776 patent.
Both the current claim 8 and claim 8 of the ‘776 patent disclose wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
Claim 8 of the ‘776 patent further discloses changing, by the bus attachment device, the interrupt blocking indicator. Ultimately, claim 8 of the ‘776 patent anticipates the current claim 8. Therefore, claim 8 is rejected under non-statutory double patenting as being anticipated by claim 8 of the ‘776 patent.
Both the current claim 9 and claim 9 of the ‘776 patent disclose wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change.
Claim 9 of the ‘776 patent further discloses retrieving, by the bus attachment device after the changing and checking by the bus attachment device. Ultimately, claim 9 of the ‘776 patent anticipates the current claim 9. Therefore, claim 9 is rejected under non-statutory double patenting as being anticipated by claim 9 of the ‘776 patent.
Both the current claim 10 and claim 10 of the ‘776 patent disclose wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Claim 10 is rejected under non-statutory double patenting as being anticipated by claim 10 of the ‘776 patent, since both claims incorporate by reference their respective antecedent claims.
Both the current claim 11 and claim 11 of the ‘776 patent disclose wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Claim 11 is rejected under non-statutory double patenting as being anticipated by claim 11 of the ‘776 patent, since both claims incorporate by reference their respective antecedent claims.
Both the current claim 12 and claim 12 of the ‘776 patent disclose wherein the method further comprises retrieving a copy of a device table entry from a device table stored in memory, the device table entry comprising a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
Claim 12 of the ‘776 patent further discloses retrieving and forwarding by the bus attachment device. Ultimately, claim 12 of the ‘776 patent anticipates the current claim 12. Therefore, claim 12 is rejected under non-statutory double patenting as being anticipated by claim 12 of the ‘776 patent.

Claims 13-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of the ‘776 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 13-16
Claims 13-16, ‘776 patent
13. A computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of the computer system, the computer system comprising: a memory; and
13. A computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of the computer system assigned for usage by the guest operating system, the computer system comprising: a memory; and
at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device from a bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors assigned for usage by the guest operating system as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table stored in a memory operationally connected with the bus attachment device, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
checking, by the bus attachment device using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
translating, by the bus attachment device based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
forwarding, by the bus attachment device based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
14. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
14. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the bus attachment device uses the first copy of the interrupt table entry for the translating of the interrupt target ID to the logical processor ID of the target processor.
15. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
15. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, by the bus attachment device using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking by the bus attachment device the interrupt signal from being forwarded to the target processor for handling.
16. The computer system of claim 15, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
16. The computer system of claim 15, wherein the method further comprises: checking, by an interrupt handler of the guest operating system, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, by the guest operating system based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.


Both the current claim 13 and claim 13 of the ‘776 patent disclose a computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of the computer system, the computer system comprising: a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Claim 13 of the ‘776 patent further discloses the plurality of processors of the computer system assigned for usage by the guest operating system, the receiving, retrieving, checking, translating, and forwarding steps being performed by a bus attachment device from a bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, and an interrupt table stored in a memory operationally connected with the bus attachment device. Since the current claim 13 is broader in scope than claim 13 of the ‘776 patent, claim 13 is rejected under non-statutory double patenting as being anticipated by claim 13 of the ‘776 patent.
Both the current claim 14 and claim 14 of the ‘776 patent disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry. Since both claims incorporate their respective antecedent claim 13 by reference, claim 14 is rejected under non-statutory double patenting as being anticipated by claim 14 of the ‘776 patent.
Both the current claim 15 and claim 15 of the ‘776 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
Claim 15 of the ‘776 patent further discloses checking, by the bus attachment device using the interrupt blocking indicator. Since both claims incorporate their respective antecedent claim 13 by reference, claim 15 is rejected under non-statutory double patenting as being anticipated by claim 15 of the ‘776 patent.
Both the current claim 16 and claim 16 of the ‘776 patent disclose wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
Claim 16 of the ‘776 patent further discloses checking, by an interrupt handler of the guest operating system, and that the changing step is performed by the guest operating system. Since both claims incorporate their respective antecedent claim 15 by reference, claim 16 is rejected under non-statutory double patenting as being anticipated by claim 16 of the ‘776 patent.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of the ‘776 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 17-20
Claims 17-20, ‘776 patent
17. A computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer-implemented method comprising:
17. A computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system assigned for usage by the guest operating system, the computer-implemented method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device from a bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors assigned for usage by the guest operating system as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table stored in a memory operationally connected with the bus attachment device, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
checking, by the bus attachment device using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
translating, by the bus attachment device based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
forwarding, by the bus attachment device based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
18. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
18. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the bus attachment device uses the first copy of the interrupt table entry for the translating of the interrupt target ID to the logical processor ID of the target processor.
19. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
19. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprises: checking, by the bus attachment device using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking by the bus attachment device the interrupt signal from being forwarded to the target processor for handling.
20. The computer-implemented method of claim 19, further comprising: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
20. The computer-implemented method of claim 19, further comprises: checking, by an interrupt handler of the guest operating system, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, by the guest operating system based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.


Both the current claim 17 and claim 17 of the ‘776 patent disclose a computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer-implemented method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Claim 17 of the ‘776 patent further discloses the plurality of processors being assigned for usage by the guest operating system; the receiving, retrieving, checking, translating, and forwarding steps being performed by a bus attachment device from a bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, and an interrupt table stored in a memory operationally connected with the bus attachment device. Since the current claim 17 is broader in scope than claim 17 of the ‘776 patent, claim 17 is rejected under non-statutory double patenting as being anticipated by claim 17 of the ‘776 patent.
Both the current claim 18 and claim 18 of the ‘776 patent disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry. Since both claims incorporate their respective antecedent claim 17 by reference, claim 18 is rejected under non-statutory double patenting as being anticipated by claim 18 of the ‘776 patent
Both the current claim 19 and claim 19 of the ‘776 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
Claim 19 of the ‘776 patent further discloses checking, by the bus attachment device using the interrupt blocking indicator and blocking by the bus attachment device the interrupt signal. Since the current claim 19 is broader in scope than claim 19 of the ‘776 patent, claim 19 is rejected under non-statutory double patenting as being anticipated by claim 19 of the ‘776 patent.
Both the current claim 20 and claim 20 of the ‘776 patent disclose checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
Claim 20 of the ‘776 patent further discloses checking, by an interrupt handler of the guest operating system, and changing, by the guest operating system. Since the current claim 20 is broader in scope than claim 20 of the ‘776 patent, claim 20 is rejected under non-statutory double patenting as being anticipated by claim 20 of the ‘776 patent.

Claims 1 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 11,016,800. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 1 and 4-12
Claims 1 and 3-12, ‘800 patent
1. A computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer program product comprising:
1. A computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system assigned for usage by the guest operating system, the computer program product comprising:
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device from one bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors assigned for usage by the guest operating system as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table stored in a memory operationally connected with the bus attachment device, the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a logical processor ID;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
3. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system, and wherein the method further comprises: checking, by the bus attachment device, using the first copy of the running indicator whether the target processor is scheduled for usage by the guest operating system; and 
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
1. (continued) translating, by the bus attachment device, the interrupt target ID to the logical processor ID using the first copy of the interrupt table entry; and forwarding, by the bus attachment device, the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
3. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.
4. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.

5. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
4. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, by the bus attachment device, using the interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking, by the bus attachment device, the interrupt signal from being forwarded to the target processor for handling.
6. The computer program product of claim 5, wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
5. The computer program product of claim 4, wherein the method further comprises forwarding, by the bus attachment device, the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
7. The computer program product of claim 5, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
6. The computer program product of claim 4, wherein the method further comprises: checking, by an interrupt handler of the guest operating system, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, by the guest operating system based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
8. The computer program product of claim 7, wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
7. The computer program product of claim 6, wherein the method further comprises changing, by the bus attachment device based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate the logical processor ID is blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
9. The computer program product of claim 8, wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change.
8. The computer program product of claim 7, wherein the method further comprises: retrieving, by the bus attachment device after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry by the bus attachment device to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, a successful exclusion of the predefined type of change being required for the forwarding of the interrupt signal to the target processor for handling.
10. The computer program product of claim 9, wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
9. The computer program product of claim 8, wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to another logical processor ID comprised by the second copy of the interrupt table entry, and based on the second mapping comprising a change relative to the first mapping, the interrupt signal being forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 9, wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
10. The computer program product of claim 8, wherein the predefined type of change is a change of a first copy of a running indicator indicating whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system relative to a second copy of the running indicator, and based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of the running indicator indicating the target processor not being scheduled for usage by the operating system, the interrupt signal being forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
12. The computer program product of claim 1, wherein the method further comprises retrieving a copy of a device table entry from a device table stored in memory, the device table entry comprising a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 1, wherein the method further comprises retrieving, by the bus attachment device, a copy of a device table entry from a device table stored in the memory, the device table entry comprising an interrupt table address indicator to indicate a memory address of the interrupt table, the bus attachment device using the memory address of the interrupt table for the retrieving of the first copy of the interrupt table entry.
12. The computer program product of claim 11, wherein the device table entry further comprises a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein the method further comprises: based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the direct forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.


Both the current claim 1 and claim 1 of the ‘800 patent disclose a computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
The current claim 1 further discloses the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting. While claim 1 of the ‘800 patent does not disclose these limitations, claim 3 of the ‘800 patent provides disclosure, as shown above.
Claim 1 of the ‘800 patent further discloses the plurality of processors assigned for usage by the guest operating system; the receiving, retrieving, translating, checking, and forwarding steps performed by a bus attachment device from one bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device; the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a logical processor ID; and the translation step using the first copy of the interrupt table entry. These steps are not disclosed in the current claim1; however, the current claim 4 discloses the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a logical processor ID; and the translation step using the first copy of the interrupt table entry. Based on this, the scope of the current claims 1 and 4 is broader than that of claims 1 and 3 of the ‘800 patent. Therefore, claims 1 and 4 are rejected under non-statutory double patenting as being anticipated by the disclosure of claims 1 and 3 of the ‘800 patent.
Both the current claim 5 and claim 4 of the ‘800 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. Both the current claim 5 and claim 4 of the ‘800 patent depend on their respective claim 1; therefore, they incorporate said claims by reference. Therefore, claim 5 is rejected under non-statutory double patenting as being anticipated by the disclosure of claim 4 of the ‘800 patent.
Both the current claim 6 and claim 5 of the ‘800 patent disclose wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting. Therefore, claim 6 is rejected under non-statutory double patenting as being anticipated by the disclosure of claim 5 of the ‘800 patent.
Both the current claim 7 and claim 6 of the ‘800 patent disclose wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked. Therefore, claim 7 is rejected under non-statutory double patenting as being anticipated by the disclosure of claim 6 of the ‘800 patent.
Both the current claim 8 and claim 7 of the ‘800 patent disclose wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling. Therefore, claim 8 is rejected under non-statutory double patenting as being anticipated by the disclosure of claim 7 of the ‘800 patent.
Both the current claim 9 and claim 8 of the ‘800 patent disclose wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change. Therefore, claim 9 is rejected under non-statutory double patenting as being anticipated by the disclosure of claim 8 of the ‘800 patent.
Both the current claim 10 and claim 9 of the ‘800 patent disclose wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Therefore, claim 10 is rejected under non-statutory double patenting as being anticipated by the disclosure of claim 9 of the ‘800 patent.
Both the current claim 11 and claim 10 of the ‘800 patent disclose wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Therefore, claim 11 is rejected under non-statutory double patenting as being anticipated by the disclosure of claim 10 of the ‘800 patent.
Both the current claim 12 and claim 11 of the ‘800 patent disclose wherein the method further comprises retrieving a copy of a device table entry from a device table stored in memory. Further, both the current claim 12 and claim 12 of the ‘800 patent disclose wherein the device table entry further comprises a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein the method further comprises: based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the direct forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting. Claim 11 of the ‘800 patent further discloses the device table entry comprising an interrupt table address indicator to indicate a memory address of the interrupt table, the bus attachment device using the memory address of the interrupt table for the retrieving of the first copy of the interrupt table entry. Based on this, the current claim 12 appears to be broader than the combined scope of claims 11-12 of the ‘800 patent; therefore, claim 12 is rejected under non-statutory double patenting as being anticipated by the disclose of claims 11-12 of the ‘800 patent

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of the ‘800 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 13-16
Claims 13-16, ‘800 patent
13. A computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of the computer system, the computer system comprising:
13. A computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system assigned for usage by the guest operating system, the computer system comprising:
a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
a memory; and at least one processor coupled to the memory, wherein the computer system is configured to perform a method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device from one bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors assigned for usage by the guest operating system as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table stored in a memory operationally connected with the bus attachment device, the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a logical processor ID;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
14. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system, and wherein the method further comprises: checking, by the bus attachment device, using the first copy of the running indicator whether the target processor is scheduled for usage by the guest operating system; and
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and 
13. (continued) translating, by the bus attachment device, the interrupt target ID to the logical processor ID using the first copy of the interrupt table entry; and forwarding, by the bus attachment device, the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
14. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.
14. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.

15. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
15. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, by the bus attachment device, using the interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking, by the bus attachment device, the interrupt signal from being forwarded to the target processor for handling.
16. The computer system of claim 15, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
16. The computer system of claim 15, wherein the method further comprises: checking, by an interrupt handler of the guest operating system, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, by the guest operating system based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.


Both the current claim 13 and claim 13 of the ‘800 patent disclose a computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of the computer system, the computer system comprising: a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Both the current claim 13 and claim 14 of the ‘800 patent disclose the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Both the current claim 14 and claim 13 of the ‘800 patent disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
Claims 13 and 14 of the ‘800 patent further disclose the receiving, retrieving, checking, translating, and forwarding steps as being performed by a bus attachment device from one bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, and an interrupt table stored in a memory operationally connected with the bus attachment device. These are not disclosed in claims 13-14 of the current application; therefore, claims 13-14 are broader in scope than claims 13-14 of the ‘800 patent. Overall, claims 13-14 are rejected on the grounds of non-statutory double patenting as being anticipated by claims 13-14 of the ‘800 patent.
Both the current claim 15 and claim 15 of the ‘800 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. Since both claims incorporate by reference their respective antecedent claims, claim 15 is rejected on the grounds of non-statutory double patenting as being anticipated by claim 15 of the ‘800 patent.
Both the current claim 16 and claim 16 of the ‘800 patent disclose computer system of claim 15, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked. Since both claims incorporate by reference their respective antecedent claims, claim 16 is rejected on the grounds of non-statutory double patenting as being anticipated by claim 16 of the ‘800 patent.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of the ‘800 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 17-20
Claims 17-20, ‘800 patent
17. A computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer-implemented method comprising:
17. A computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system assigned for usage by the guest operating system, the computer-implemented method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device from one a bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors assigned for usage by the guest operating system as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table stored in a memory operationally connected with the bus attachment device, the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a logical processor ID;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
18. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system, and further comprises: checking, by the bus attachment device, using the first copy of the running indicator whether the target processor is scheduled for usage by the guest operating system; and
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and 
17. (continued) translating, by the bus attachment device, the interrupt target ID to the logical processor ID using the first copy of the interrupt table entry; and forwarding, by the bus attachment device, the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
18. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.
18. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.

19. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
19. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprises: checking, by the bus attachment device, using the interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking, by the bus attachment device, the interrupt signal from being forwarded to the target processor for handling.
20. The computer-implemented method of claim 19, further comprising: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
20. The computer-implemented method of claim 19, further comprises: checking, by an interrupt handler of the guest operating system, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, by the guest operating system based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.


Both the current claim 17 and claim 17 of the ‘800 patent disclose a computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer-implemented method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Both the current claim 17 and claim 18 of the ‘800 patent disclose the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Both the current claim 18 and claim 17 of the ‘800 patent disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
Claims 17 and 18 of the ‘800 patent further disclose the receiving, retrieving, checking, translating, and forwarding steps as being performed by a bus attachment device from one bus connected module of a plurality of bus connected modules operationally coupled to the plurality of processors via the bus attachment device, and an interrupt table stored in a memory operationally connected with the bus attachment device. These are not disclosed in claims 17-18 of the current application; therefore, claims 17-18 are broader in scope than claims 17-18 of the ‘800 patent. Overall, claims 17-18 are rejected on the grounds of non-statutory double patenting as being anticipated by claims 17-18 of the ‘800 patent.
Both the current claim 19 and claim 19 of the ‘800 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. Since both claims incorporate their respective antecedent claims by reference, claim 19 is rejected on the grounds of non-statutory double patenting as being anticipated by claim 19 of the ‘800 patent.
Both the current claim 20 and claim 20 of the ‘800 patent disclose checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked. Since both claims incorporate their respective antecedent claims by reference, claim 19 is rejected on the grounds of non-statutory double patenting as being anticipated by claim 19 of the ‘800 patent.

Claims 1 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 11,256,538. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 1, 4-12
Claims 1, 3-12 of ‘538 patent
1. A computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer program product comprising:
1. A computer program product for providing an interrupt signal, the computer program product comprising:
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of a plurality of processors of a computing environment assigned for usage as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a processor ID;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
3. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by an operating system, and wherein the method further comprises: checking, by the bus attachment device, using the first copy of the running indicator whether the target processor is scheduled for usage by the operating system; and
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
1. (continued) translating, by the bus attachment device, the interrupt target ID to the processor ID using the first copy of the interrupt table entry; and forwarding, by the bus attachment device, the interrupt signal to the target processor to handle, the forwarding using the processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
3. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.
4. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.

5. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
4. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, by the bus attachment device, using the interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking, by the bus attachment device, the interrupt signal from being forwarded to the target processor for handling.
6. The computer program product of claim 5, wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
5. The computer program product of claim 4, wherein the method further comprises forwarding, by the bus attachment device, the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
7. The computer program product of claim 5, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
6. The computer program product of claim 4, wherein the method further comprises: checking, by an interrupt handler, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
8. The computer program product of claim 7, wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
7. The computer program product of claim 6, wherein the method further comprises changing, by the bus attachment device based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate the processor ID is blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
9. The computer program product of claim 8, wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change.
8. The computer program product of claim 7, wherein the method further comprises: retrieving, by the bus attachment device after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry by the bus attachment device to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, a successful exclusion of the predefined type of change being required for the forwarding of the interrupt signal to the target processor for handling.
10. The computer program product of claim 9, wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
9. The computer program product of claim 8, wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to another processor ID comprised by the second copy of the interrupt table entry, and based on the second mapping comprising a change relative to the first mapping, the interrupt signal being forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 9, wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
10. The computer program product of claim 8, wherein the predefined type of change is a change of a first copy of a running indicator indicating whether the target processor identified by the interrupt target ID is scheduled for usage by an operating system relative to a second copy of the running indicator, and based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of the running indicator indicating the target processor not being scheduled for usage by an operating system, the interrupt signal being forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
12. The computer program product of claim 1, wherein the method further comprises retrieving a copy of a device table entry from a device table stored in memory, the device table entry comprising a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 1, wherein the method further comprises retrieving, by the bus attachment device, a copy of a device table entry from a device table stored in the memory, the device table entry comprising an interrupt table address indicator to indicate a memory address of the interrupt table, the bus attachment device using the memory address of the interrupt table for the retrieving of the first copy of the interrupt table entry.
12. The computer program product of claim 11, wherein the device table entry further comprises a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein the method further comprises: based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the direct forwarding of the interrupt signal using the processor ID of the target processor to address the target processor directly is executed, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.


Both the current claim 1 and claim 1 of the ‘538 patent disclose a computer program product for providing an interrupt signal, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Current claim 1 and claim 3 of the ‘538 patent further disclose a guest operating system executed using one or more processors of a plurality of processors of a computer system, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Current claim 4 and claim 1 of the ‘538 patent further disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
The current claims 1 and 4 do not disclose the receiving, retrieving, checking, translating, and forwarding steps as being performed by the bus attachment device. Further, they do not explicitly disclose continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal. Based on this, the combination of claims 1 and 3 of the ‘538 patent appears to anticipate the combination of claims 1 and 4 of the current application. Therefore, claims 1 and 4 of the current application are rejected on the grounds of non-statutory double patenting based on this anticipation.
Both the current claim 5 and claim 4 of the ‘538 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. Both current claim 5 and claim 4 of the ‘538 patent contain by reference their respective antecedent claims; therefore, claim 5 is rejected on the grounds of non-statutory double patenting based on being anticipated by claim 4 of the ‘538 patent.
Both the current claim 6 and claim 5 of the ‘538 patent disclose wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting. Both current claim 6 and claim 5 of the ‘538 patent contain by reference their respective antecedent claims; therefore, claim 6 is rejected on the grounds of non-statutory double patenting based on being anticipated by claim 5 of the ‘538 patent.
Both the current claim 7 and claim 6 of the ‘538 patent disclose wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked. Both current claim 7 and claim 6 of the ‘538 patent contain by reference their respective antecedent claims; therefore, claim 7 is rejected on the grounds of non-statutory double patenting based on being anticipated by claim 6 of the ‘538 patent.
Both the current claim 8 and claim 7 of the ‘538 patent disclose wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling. Both current claim 8 and claim 7 of the ‘538 patent contain by reference their respective antecedent claims; therefore, claim 8 is rejected on the grounds of non-statutory double patenting based on being anticipated by claim 7 of the ‘538 patent.
Both the current claim 9 and claim 8 of the ‘538 patent disclose wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change. Both current claim 9 and claim 8 of the ‘538 patent contain by reference their respective antecedent claims; therefore, claim 9 is rejected on the grounds of non-statutory double patenting based on being anticipated by claim 8 of the ‘538 patent.
Both the current claim 10 and claim 9 of the ‘538 patent disclose wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Both current claim 10 and claim 9 of the ‘538 patent contain by reference their respective antecedent claims; therefore, claim 10 is rejected on the grounds of non-statutory double patenting based on being anticipated by claim 9 of the ‘538 patent.
Both the current claim 11 and claim 10 of the ‘538 patent disclose wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Both current claim 11 and claim 10 of the ‘538 patent contain by reference their respective antecedent claims; therefore, claim 11 is rejected on the grounds of non-statutory double patenting based on being anticipated by claim 10 of the ‘538 patent.
Both the current claim 12 and claim 11 of the ‘538 patent disclose wherein the method further comprises retrieving a copy of a device table entry from a device table stored in memory. Further, both the current claim 12 and claim 12 of the ‘538 patent disclose the device table entry comprising a direct signaling indicator to indicate whether the target processor is to be addressed directly, and wherein based on the direct signaling indicator indicating a direct forwarding of the interrupt signal, the forwarding of the interrupt signal using the logical processor ID of the target processor to address the target processor directly is executed, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
Claim 11 of the ‘538 patent further discloses the device table entry comprising an interrupt table address indicator to indicate a memory address of the interrupt table, the bus attachment device using the memory address of the interrupt table for the retrieving of the first copy of the interrupt table entry. The current claim 12 does not appear to disclose this limitation. Based on this, and on the fact that claim 12 of the ‘538 patent depends on its corresponding claim 11 (and therefore incorporates its disclosure by reference), claims 11-12 of the ‘538 patent appear to anticipate the current claim 12.
Therefore, current claim 12 is rejected on the grounds of non-statutory double patenting based on being anticipated by claims 11-12 of the ‘538 patent.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of the ‘538 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 13-16
Claims 13-16, ‘538 patent
13. A computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of the computer system, the computer system comprising:
13. A computer system for providing an interrupt signal, the computer system comprising:
a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of a plurality of processors of a computing environment assigned for usage as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a processor ID;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
14. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by an operating system, and wherein the method further comprises: checking, by the bus attachment device, using the first copy of the running indicator whether the target processor is scheduled for usage by the operating system; and
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
13. (continued) translating, by the bus attachment device, the interrupt target ID to the processor ID using the first copy of the interrupt table entry; and forwarding, by the bus attachment device, the interrupt signal to the target processor to handle, the forwarding using the processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
14. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.
14. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.

15. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
15. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, by the bus attachment device, using the interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking, by the bus attachment device, the interrupt signal from being forwarded to the target processor for handling.
16. The computer system of claim 15, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
16. The computer system of claim 15, wherein the method further comprises: checking, by an interrupt handler, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.


Both the current claim 13 and claim 13 of the ‘538 patent disclose a computer system for providing an interrupt signal, the computer system comprising: a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Both the current claim 13 and claim 14 of the ‘538 patent disclose a guest operating system executed using one or more processors of a plurality of processors of the computer system, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Both the current claim 14 and claim 13 of the ‘538 patent disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
The current claims 13 and 14 do not disclose wherein the receiving, retrieving, checking, translating, and forwarding steps being performed by a bus attachment device, as is disclosed by claim 13 of the ‘538 patent. Further, claim 14 of the ‘538 patent discloses continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal. Based on this, the combination of claims 13 and 14 of the ‘538 patent appears to anticipate the combination of claims 13 and 14 of the current application. Therefore, claims 13 and 14 of the current application are rejected on the grounds of non-statutory double patenting based on this anticipation.
Both the current claim 15 and claim 15 of the ‘538 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. Since both respective claims incorporate their respective antecedent claims by reference, current claim 15 is anticipated by claim 15 of the ‘538 patent. Therefore, claim 15 of the current application is rejected on the grounds of non-statutory double patenting based on this anticipation.
Both the current claim 16 and claim 16 of the ‘538 patent disclose wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked. Since both respective claims incorporate their respective antecedent claims by reference, current claim 16 is anticipated by claim 16 of the ‘538 patent. Therefore, claim 16 of the current application is rejected on the grounds of non-statutory double patenting based on this anticipation.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of the ‘538 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 17-20
Claims 17-20, ‘538 patent
17. A computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer-implemented method comprising:
17. A computer-implemented method of providing an interrupt signal, the computer-implemented method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving, by a bus attachment device, an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of a plurality of processors of a computing environment assigned for usage as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
retrieving, by the bus attachment device, a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a processor ID;
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
18. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by an operating system, and wherein the method further comprises: checking, by the bus attachment device, using the first copy of the running indicator whether the target processor is scheduled for usage by the operating system; and
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
17. (continued) translating, by the bus attachment device, the interrupt target ID to the processor ID using the first copy of the interrupt table entry; and forwarding, by the bus attachment device, the interrupt signal to the target processor to handle, the forwarding using the processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
18. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding, by the bus attachment device, the interrupt signal for handling to the plurality of processors using broadcasting.
18. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.

19. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
19. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, by the bus attachment device, using the interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking, by the bus attachment device, the interrupt signal from being forwarded to the target processor for handling.
20. The computer-implemented method of claim 19, further comprising: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
20. The computer-implemented method of claim 19, further comprising: checking, by an interrupt handler, whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.


Both the current claim 17 and claim 17 of the ‘538 patent disclose a computer-implemented method of providing an interrupt signal, the computer implemented method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Both the current claim 17 and claim 18 of the ‘538 patent disclose a guest operating system executed using one or more processors of a plurality of processors of a computer system, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Both the current claim 18 and claim 17 of the ‘538 patent disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
The current claim 17 and claim 18 do not disclose the receiving, retrieving, checking, translating, and forwarding steps being performed by a bus attachment device. Further, they do not disclose continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal.
Based on this, claims 17 and 18 of the ‘538 patent anticipate claims 17-18 of the current application. Based on this anticipation, claims 17-18 of the current application are rejected on the grounds of non-statutory double patenting.
Both the current claim 19 and claim 19 of the ‘538 patent disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. 
Based on this, claim 19 of the ‘538 patent anticipates the current claim 19. Based on this anticipation, claim 19 of the current application is rejected on the grounds of non-statutory double patenting.
Both the current claim 20 and claim 20 of the ‘538 patent disclose checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
Based on this, claim 20 of the ‘538 patent anticipates the current claim 20. Based on this anticipation, claim 20 of the current application is rejected on the grounds of non-statutory double patenting.

Claims 1 and 3-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/643,910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current claims 1, 3-11
Claims 1-11, ‘910 application
1. A computer program product for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer program product comprising:
1. A computer program product for providing an interrupt signal, the computer program product comprising:
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of a plurality of processors of a computing environment assigned for usage as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
3. The computer program product of claim 1, wherein the method further comprises retrieving a copy of an interrupt table entry assigned to the interrupt target ID,
4. The computer program product of claim 1, wherein the method further comprises: checking using a copy of a running indicator whether the target processor is scheduled for usage by an operating system, the running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the operating system; and
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
1. (continued) translating the interrupt target ID to a processor ID; and forwarding the interrupt signal to the target processor to handle, the forwarding using the processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
4. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
3. The computer program product of claim 1, wherein the interrupt signal is received in a form of a message signaled interrupt comprising the interrupt target ID of the target processor.
2. The computer program product of claim 1, wherein the interrupt signal being received is in a form of a message signaled interrupt comprising the interrupt target ID of the target processor.
4. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
3. (continued) the copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a processor ID, and wherein the translating uses the copy of the interrupt table entry.
5. The computer program product of claim 1, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
5. The computer program product of claim 1, wherein the method further comprises: checking using an interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals, the interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking the interrupt signal from being forwarded to the target processor for handling.
6. The computer program product of claim 5, wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
6. The computer program product of claim 5, wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting.
7. The computer program product of claim 5, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked.
7. The computer program product of claim 5, wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator to indicate the target processor is unblocked.
8. The computer program product of claim 7, wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
8. The computer program product of claim 7, wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in a first copy of an interrupt table entry assigned to the interrupt target ID to indicate the processor ID is blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling.
9. The computer program product of claim 8, wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change.
9. The computer program product of claim 8, wherein the method further comprises: retrieving based on the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, the forwarding of the interrupt signal to the target processor for handling being based on a successful exclusion of the predefined type of change.
10. The computer program product of claim 9, wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
10. The computer program product of claim 9, wherein the predefined type of change is a change of a first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to another processor ID comprised by the second copy of the interrupt table entry, and based on the second mapping comprising a change relative to the first mapping, the interrupt signal being forwarded for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 9, wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting.
11. The computer program product of claim 9, wherein the predefined type of change is a change of a first copy of a running indicator indicating whether the target processor identified by the interrupt target ID is scheduled for usage by an operating system relative to a second copy of the running indicator, and based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of the running indicator indicating the target processor not being scheduled for usage by an operating system, the interrupt signal being forwarded for handling to the plurality of processors using broadcasting.


Both the current claim 1 and claim 1 of the ‘910 application disclose a computer program product for providing an interrupt signal, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Both the current claim 1 and claim 3 of the ‘910 application disclose retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table.
Both the current claim 1 and claim 4 of the ‘910 application disclose a guest operating system, and the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
Claim 4 of the ‘910 application further discloses continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal. This is not disclosed by the current claim 1. Therefore, the combination of claims 1 and 3-4 of the ‘910 application anticipate the current claim 1. Based on this, claim 1 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 3 and claim 2 of the ‘910 application disclose wherein the interrupt signal is received in a form of a message signaled interrupt comprising the interrupt target ID of the target processor. Based on this, claim 3 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 4 and claim 3 of the ‘910 application disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry. Based on this, claim 4 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 5 and claim 5 of the ‘910 application disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. Based on this, claim 5 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 6 and claim 6 of the ‘910 application disclose wherein the method further comprises forwarding the interrupt signal for handling to remaining processors of the plurality of processors using broadcasting. Based on this, claim 6 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 7 and claim 7 of the ‘910 application disclose wherein the method further comprises: checking whether an interrupt addressed to the target processor is pending for handling by the target processor; and changing, based on no interrupts addressed to the target processor being pending for handling by the target processor, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the target processor to indicate the target processor is unblocked. Based on this, claim 7 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 8 and claim 8 of the ‘910 application disclose wherein the method further comprises changing, based on the target processor being unblocked, the interrupt blocking indicator in the first copy of the interrupt table entry assigned to the interrupt target ID to indicate a first logical processor ID being blocked, the changing being performed before the forwarding of the interrupt signal to the target processor for handling. Based on this, claim 8 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 9 and claim 9 of the ‘910 application disclose wherein the method further comprises: retrieving, after the changing of the interrupt blocking indicator, a second copy of the interrupt table entry assigned to the interrupt target ID; and checking the second copy of the interrupt table entry to exclude a predefined type of change of the second copy of the interrupt table entry relative to the first copy of the interrupt table entry, wherein the forwarding of the interrupt signal to the target processor for handling is based on a successful exclusion of the predefined type of change. Based on this, claim 9 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 10 and claim 10 of the ‘910 application disclose wherein the predefined type of change is a change of the first mapping of the interrupt target ID relative to a second mapping of the interrupt target ID to a second logical processor ID comprised by the second copy of the interrupt table entry, wherein based on the second mapping comprising a change relative to the first mapping, the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Based on this, claim 10 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 11 and claim 11 of the ‘910 application disclose wherein the predefined type of change is a change of the first copy of the running indicator relative to a second copy of the running indicator comprised by the second copy of the interrupt table entry, wherein based on the second copy of the running indicator comprising a change relative to the first copy of the running indicator, the second copy of running indicator indicates that the target processor is not being scheduled for usage by the operating system, and the interrupt signal is forwarded by the bus attachment device for handling to the plurality of processors using broadcasting. Based on this, claim 11 is provisionally rejected on the grounds of non-statutory double patenting.

Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of the ‘910 application. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current claims 13-15
Claims 12-15, ‘910 application
13. A computer system for providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of the computer system, the computer system comprising:
12. A computer system for providing an interrupt signal, the computer system comprising:
a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of a plurality of processors of a computing environment assigned for usage as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
13. The computer system of claim 12, wherein the method further comprises retrieving a copy of an interrupt table entry assigned to the interrupt target ID,
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
14. The computer system of claim 12, wherein the method further comprises: checking using a copy of a running indicator whether the target processor is scheduled for usage by an operating system, the running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the operating system; and
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
12. (continued) translating the interrupt target ID to a processor ID; and forwarding the interrupt signal to the target processor to handle, the forwarding using the processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
14. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
14. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
13. (continued) the copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a processor ID, and wherein the translating uses the copy of the interrupt table entry.
15. The computer system of claim 13, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
15. The computer system of claim 12, wherein the method further comprises: checking using an interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals, the interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking the interrupt signal from being forwarded to the target processor for handling.


Both the current claim 13 and claim 12 of the ‘910 application disclose a computer system for providing an interrupt signal using one or more processors of a plurality of processors of the computer system, the computer system comprising: a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Both the current claim 13 and claim 13 of the ‘910 application disclose retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table.
Both the current claim 13 and claim 14 of the ‘910 application disclose a guest operating system, and the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
The current claim 13 does not disclose continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal. Therefore, the current claim 13 is anticipated by the combination of claims 12-14 of the ‘910 application.
Based on this, the current claim 13 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 14 and claim 13 of the ‘910 application disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry. Therefore, the current claim 14 is anticipated by claim 13 of the ‘910 application. Based on this, the current claim 14 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 15 and claim 15 of the ‘910 application disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and wherein the method further comprises: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling. Based on this, the current claim 15 is provisionally rejected on the grounds of non-statutory double patenting.

Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of the ‘910 application. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current claims 17-19
Claims 17-20, ‘910 application
17. A computer-implemented method of providing an interrupt signal to a guest operating system executed using one or more processors of a plurality of processors of a computer system, the computer-implemented method comprising:
17. A computer-implemented method of providing an interrupt signal, the computer-implemented method comprising:
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal;
receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of a plurality of processors of a computing environment assigned for usage as a target processor for handling the interrupt signal;
retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table, the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system;
18. The computer-implemented method of claim 17, further comprising retrieving a copy of an interrupt table entry assigned to the interrupt target ID,
checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system;
19. The computer-implemented method of claim 17, further comprising: checking using a copy of a running indicator whether the target processor is scheduled for usage by an operating system, the running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the operating system; and
translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly; and
17. (continued) translating the interrupt target ID to a processor ID; and forwarding the interrupt signal to the target processor to handle, the forwarding using the processor ID resulting from the translating to address the target processor directly.
forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
19. (continued) continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal, else forwarding the interrupt signal for handling to the plurality of processors using broadcasting.
18. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry.
18. (continued) the copy of the interrupt table entry comprising a first mapping of the interrupt target ID to a processor ID, and wherein the translating uses the copy of the interrupt table entry.
19. The computer-implemented method of claim 17, wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.
20. The computer-implemented method of claim 17, further comprising: checking using an interrupt blocking indicator whether the target processor is blocked from receiving interrupt signals, the interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals; and continuing, based on the target processor being unblocked, with the forwarding of the interrupt signal, else blocking the interrupt signal from being forwarded to the target processor for handling.


Both the current claim 17 and claim 17 of the ‘910 application disclose a computer-implemented method of providing an interrupt signal executed using one or more processors of a plurality of processors of a computer system, the computer-implemented method comprising: receiving an interrupt signal with an interrupt target ID, the interrupt target ID identifying one processor of the plurality of processors as a target processor for handling the interrupt signal; and translating, based on the target processor being scheduled for usage by the guest operating system, the interrupt target ID to a logical processor ID and forwarding the interrupt signal to the target processor to handle, the forwarding using the logical processor ID resulting from the translating to address the target processor directly.
Both the current claim 17 and claim 18 of the ‘910 application disclose retrieving a first copy of an interrupt table entry assigned to the interrupt target ID from an interrupt table.
Both the current claim 17 and claim 19 of the ‘910 application disclose a guest operating system, and the first copy of the interrupt table entry comprising a first copy of a running indicator to indicate whether the target processor identified by the interrupt target ID is scheduled for usage by the guest operating system; checking, using the first copy of the running indicator, whether the target processor is scheduled for usage by the guest operating system; and forwarding, based on the target processor not being scheduled for usage by the guest operating system, the interrupt signal to handle to the plurality of processors using broadcasting.
The current claim 17 does not disclose continuing, based on the target processor being scheduled, with the forwarding of the interrupt signal. Therefore, the combination of claims 17-19 of the ‘910 application anticipate the current claim 17.
Based on this, claim 17 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 18 and claim 18 of the ‘910 application disclose wherein the first copy of the interrupt table entry further comprises a first mapping of the interrupt target ID to the logical processor ID, and wherein the translating the interrupt target ID to the logical processor ID of the target processor comprises using the first copy of the interrupt table entry. Based on this, claim 18 is provisionally rejected on the grounds of non-statutory double patenting.
Both the current claim 19 and claim 20 of the ‘910 application disclose wherein the first copy of the interrupt table entry further comprises an interrupt blocking indicator to indicate whether the target processor identified by the interrupt target ID is currently blocked from receiving interrupt signals, and further comprising: checking, using the interrupt blocking indicator, whether the target processor is blocked from receiving interrupt signals; and continuing with the forwarding of the interrupt signal, based on the target processor being unblocked, else blocking the interrupt signal from being forwarded to the target processor for handling.

Claim Interpretation
Claims 1-12 refer to “one or more computer readable storage media”. The definition of “computer readable storage media” in the specification (see paragraph 163) is written in such a way as to exclude embodiments that would be considered “transitory signals per se”. Therefore, the interpretation of “computer readable storage medium” appears to be statutory under 35 U.S.C. 101.
Claims 17-20 are drawn to a “computer-implemented method” which uses “one or more processors of a plurality of processors of a computer system”. It appears from this that the steps of the method would be performed using the processors of the system. Therefore, the claim language appears to be definite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raisch et al. (US 11,269,794) discloses receiving a second interrupt signal from a second bus connected module with an interrupt target ID identifying one of the processors as a second target processor for handling the second interrupt signal.
Nerz et al. (US 11,138,139) discloses updating the selected forwarding vector entry such that it indicates that the interrupt summary indicator to which it is assigned is to be updated in order to indicate for the first operating system that there is a first interrupt signal issued by the second bus connected module to be handled.
Raisch et al. (US 10,922,111) discloses updating by the bus attachment device the selected directed interrupt summary indicator such that the selected directed interrupt summary indicator indicates that there is an interrupt signal addressed to the respective interrupt target ID to be handled.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184